 AO 91 (Rev. 08/09) Criminal Complaint                                                                             F        I   1.   E          E

                                      UNITED STATES DISTRICT COURT                                                     SEP 27        2019
                                                                        forthe
                                                                                                            ULtUc,.    U. UJb        RIL.   I   IUUNi
                                                            Western District     of Texas                  WESTERN          DI1R)3 OF TEXAS
                                                                                                            0?
                                                                                                                                 DEPUTY CLERK
                   United States of America                               )
                     MENDEZ"Laura Ann                                                          pQ(qg1kh1Tht)
                                                                          )       Case No.
                           10/31/1962                                     )
                                                                          )

                                                                          )
                            Defendant(s)



                                                         CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                      2019-09-25                      in the county of                Maverick                       in the
      Western           District of              Texas              ,   the defendant(s) violated:

             Code Section                                                            Offense Description
                                         Unlawfully, knowingly, and intentionally imported or cause to be imported a
Title 21 USC 952
                                         quantity of Methamphetamine, (5.34 kilograms), a Schedule I Controlled
                                         Substance
          This criminal complaint is based on these facts:



 On September 25, 2019, Laura Ann MENDEZ entered into the United States from the Republic of Mexico through the
 Eagle Pass Port of Entry, Bridge #1, Eagle Pass, TX as the driver of a 2006 Chrysler Pacifica bearing Texas License
 Plate KNR9807. Upon inspection of the vehicle, U.S. Customs and Border Patrol Protection Officers discovered
 packages concealed within the door panels, that field tested positive for Methamphetamine. The Methamphetamine
 produced a total weight of 5.34 kilograms. After waiving her rights, Laura Ann MENDEZ admitting knowledge of the drugs
 concealed in the vehicle and stated that she was going to be paid $300 to transport drugs from the Republic of Mexico
 into the United States to San Antonio, TX.




             Continued on the attached sheet.

                                                                                                                   signature

                                                                                             Clint    Johnson,   HSIpecial Agent
                                                                                                      Printed name and title


 Sworn to before me and signed in my presence.                                                   'I




 Date:             09/27/2019
                                                                                                        Judge's signature


 City and state:                           Del Rio, Texas                              GGte United States Magistrate Judge
                                                                                                      Printed name and title

                                                                                                Victor Roberto Garcia
                                                                                                 U.S0 Magistrate Judge
